DETAILED ACTION
	1.	This action is in response to the application filed on 04/30/19.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim Kwang Soo (KR20160040978, cited in IDS, also see English translation) in view of Kwak Yong Hoon (KR20160051513, cited in IDS, also see English translation). 
Regarding claim 1: Soo discloses (i.e. figures 1-3) a device for power factor correction comprising: a converter housing (i.e. 30) having an inner surface (i.e. inner surface of 30); 
a first converter substrate (i.e. 20) mounted on the inner surface (i.e. inner surface of 30) of the converter housing (i.e. 30); 
a second converter substrate (i.e. 10) mounted on another surface of first converter housing (i.e. 30) opposite to the inner surface (i.e. inner surface of 30); and  
wherein the second converter substrate includes: 
a first surface (i.e. surface of substrate 10) having a first region (i.e. any region of surface 10) including a source pad (i.e. 12a, from the plurality of bonding pads), and a second region (i.e. any region of surface 10 that not including the first region) including a drain pad (i.e. 12a, from the plurality of bonding pads) spaced apart from the source pad (i.e. 12a, from the plurality of bonding pads), the source pad (i.e. 12a, from the plurality of bonding pads) including a source pad extension portion extending (i.e. figure 2: show 12a having portion that is extended in to the region) into the second region (i.e. region where 12a is provided on) (i.e. ¶ 30-35); and 
a second surface (i.e. any surface of substrate 10 for heat dissipation, that not included the first surface) including a heat dissipation pad (i.e. pad for heat dissipation, see ¶ 30-35) for communicating heat from the source and drain pads to an (i.e. heat transfer to the substrate 10), wherein the first region of the second converter substrate (i.e. 10) overlaps with the another surface of first converter housing (i.e. 20) (i.e. see configuration of figure 2), and wherein the second region of the second converter substrate (i.e. 10) is exposed without overlapping with the first converter substrate (i.e. 20),
 	but does not specifically disclose a housing cover covering the first converter substrate and coupled to an upper surface of the converter housing; and wherein the second region of the second converter substrate  faces the housing cover without overlapping with the first converter substrate.
 	Hoon disclose a power device (i.e. figure 1) a housing cover (i.e. 50) covering the first converter substrate and coupled to an upper surface of the converter housing (i.e. see figures 2-3).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the device of Soo’s invention with the power device as disclose by Hoon in order to have the second region of the second converter substrate faces the housing cover without overlapping with the first converter substrate, because it provides heat generated from the power device can be efficiently discharged to the outside.
Regarding claim 2: Soo discloses (i.e. figures 1-3) further comprising: a power factor correction (PFC) converter having a plurality of electrical components, wherein the plurality of electrical components are disposed across the first and second converter substrates, and wherein an output of the power factor correction (PFC) converter is connected to a DC-DC converter. Regarding claims 3 and 17: Soo discloses (i.e. figures 1-3) further comprising: an air layer between the second region of the second converter substrate and the housing cover.  	Regarding claims 4 and 18: Soo disclose the drain pad and the source pad extension portion, but does not specifically disclose the air layer is between the housing cover and the drain pad and the source pad extension portion.
 	Hoon disclose a power device (i.e. figure 1) a housing cover (i.e. 50) covering the first converter substrate and coupled to an upper surface of the converter housing (i.e. see figures 2-3).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the device of Soo’s invention with the power device as disclose by Hoon in order to have t the air layer is between the housing cover and the drain pad and the source pad extension portion, because it provides heat generated from the power device can be efficiently discharged to the outside.
 	Regarding claims 5 and 19: Soo discloses (i.e. figures 1-3) wherein the drain pad and the source pad extension portion are both disposed between the air layer and at least a portion of the heat dissipation pad.  	Regarding claim 6: Soo disclose (i.e. figures 1-3) wherein an area of the source pad is greater than an area of the drain pad.  	Regarding claim 7:  Soo discloses (i.e. figures 1-3), but does not specifically disclose the area of the source pad is at least twice as large as the area of the drain pad, and the area of the source pad is less than 50 times as large as the area of the drain pad. It would have been obvious to one having ordinary skill in the art at the time In re Aller, 105 USPQ 233.  	Regarding claim 8:  Soo discloses (i.e. figures 1-3), but does not specifically disclose an area of the converter housing is less than 50 times as large as the area of the drain pad. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Soo’s invention to have an area of the converter housing is less than 50 times as large as the area of the drain pad in order to accommodating more disputation, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Regarding claim 9: Soo discloses (i.e. figures 1-3) wherein the converter housing includes: a plurality of first internal connection terminals disposed on one side of the inner surface of the converter housing; a plurality of second internal connection terminals disposed on another side of the inner surface of the converter housing; a plurality of first external connection terminals disposed on one perimeter surface of the converter housing and electrically connected to the plurality of first internal connection terminals, respectively; and a plurality of second external connection terminals disposed on another perimeter surface of the converter housing and electrically connected to the plurality of second internal connection terminals, respectively (i.e. 64-65). Regarding claim 10: Soo discloses (i.e. figures 1-3) wherein the first converter substrate includes a plurality of first connection terminals disposed on one side of the first converter substrate and a plurality of second connection terminals disposed on another side of the first converter substrate.  	Regarding claim 11: Soo discloses (i.e. figures 1-3) wherein the plurality of first connection terminals are directly connected to the plurality of first internal connection terminals, respectively.  	Regarding claim 12: Soo discloses (i.e. figures 1-3) wherein each of the source pad and the drain pad is electrically connected to the plurality of second connection terminals and the plurality of second internal connection terminals through wires.  	Regarding claim 13: Soo discloses (i.e. figures 1-3) wherein the heat dissipation pad include a plurality of heat dissipation pads mounted on the second surface of the second converter substrate (i.e. ¶ 30-33).  	Regarding claim 14: Soo discloses (i.e. figures 1-3) further comprising: at least one transistor element disposed in the second region of the second converter substrate, the at least one transistor element being electrically connected between the source pad and the drain pad.  	Regarding claim 15: Soo discloses (i.e. figures 1-3) a device for power factor correction comprising: 
 	a first converter substrate (i.e. 20); 
 	a second converter substrate (i.e. 10); 
(i.e. converter of 100) including a plurality of electrical components disposed across the first (i.e. 20) and second converter substrates (i.e. 10); 
 	a converter housing (i.e. 30) disposed between the first (i.e. 20) and second converter substrates (i.e. 10); and 
 	a first surface (i.e. surface of substrate 10) having a first region (i.e. any region of surface 10) including a source pad (i.e. 12a, from the plurality of bonding pads), and a second region (i.e. any region of surface 10 that not including the first region) including a drain pad (i.e. 12a, from the plurality of bonding pads) spaced apart from the source pad (i.e. 12a, from the plurality of bonding pads); and 
 a second surface (i.e. any surface of substrate 10 for heat dissipation, that not included the first surface) including a heat dissipation pad (i.e. pad for heat dissipation, see ¶ 30-35) for dissipating heat from the source and drain pads (i.e. heat transfer to the substrate 10), wherein the first region of the second converter substrate (i.e. 10) overlaps with the first converter substrate (i.e. 20) (i.e. see configuration of figure 2), and wherein the second region of the second converter substrate (i.e. 10) is exposed without overlapping with the first converter substrate (i.e. 20),
 	but does not specifically disclose a housing cover overlapping with both the first and second converter substrates; and wherein the second region of the second converter substrate  faces the housing cover without overlapping with the first converter substrate.
(i.e. figure 1) a housing cover (i.e. 50) overlapping with both the first and second converter substrates (i.e. see figures 2-3).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the device of Soo’s invention with the power device as disclose by Hoon in order to have the second region of the second converter substrate faces the housing cover without overlapping with the first converter substrate, because it provides heat generated from the power device can be efficiently discharged to the outside.
 	Regarding claim 16: Soo discloses (i.e. figures 1-3) wherein the source pad includes a source pad extension portion (i.e. figure 2: show 12a having portion that is extended in to the region) extending into the second region (i.e. region where 12a is provided on) (i.e. ¶ 30-35). 

5.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim Kwang Soo (KR20160040978, cited in IDS, also see English translation).  	Regarding claim 20: Soo discloses (i.e. figures 1-3) a device for power factor correction comprising: 
 	a first converter substrate (i.e. 20); 
 	a second converter substrate (i.e. 10); 
 	a power factor correction (PFC) converter (i.e. converter of 100) including a plurality of electrical components disposed across the first (i.e. 20) and second converter substrates (i.e. 10); 
(i.e. 30) disposed between the first (i.e. 20) and second converter substrates (i.e. 10); and 
 	wherein the second converter substrate includes: 
 	a first surface (i.e. surface of substrate 10) having a first region (i.e. any region of surface 10) including a source pad (i.e. 12a, from the plurality of bonding pads), and a second region (i.e. any region of surface 10 that not including the first region) including a drain pad (i.e. 12a, from the plurality of bonding pads) spaced apart from the source pad (i.e. 12a, from the plurality of bonding pads); and 
 a second surface (i.e. any surface of substrate 10 for heat dissipation, that not included the first surface) including a heat dissipation pad (i.e. pad for heat dissipation, see ¶ 30-35) for dissipating heat from the source and drain pads (i.e. heat transfer to the substrate 10), 
 	but does not specifically disclose the area of the source pad is at least twice as large as the area of the drain pad. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Soo’s invention to have the area of the source pad is at least twice as large as the area of the drain pad in order to accommodating more disputation, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/Primary Examiner, Art Unit 2838